DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 12/03/2020 which has been entered. No Claims have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-29 are still pending in this application, with Claims 1, 14 and 27 being independent.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/03/2020, with respect to the rejection(s) of claim(s) 1-29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of MELAMED et al (2010/0161315 A1) in view of BERNSTEIN et al (2017/0026515 A1), and further in view of Lev-Tov et al (2015/0032746 A1). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7, 12-16, 20 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over MELAMED et al (2010/0161315 A1) in view of BERNSTEIN et al (2017/0026515 A1), and further in view of Lev-Tov et al (2015/0032746 A1).
As per Claim 1, Melamed teaches a method for data matching in a contact center system comprising: determining, by at least one computer processor in a data matching module communicatively coupled to at least one switch of the contact center system and configured to perform data matching operations in the contact center system (Figure 1 – References 100, 110; 200; Page 1, Paragraph [0010]; Page 2, Paragraph [0030] – Page 3, Paragraph [0031]).
(Note: In paragraph [0010], Melamed describes the correlating of received communication data with operational characteristics associated with the data. In paragraph [0030], Melamed describes a computer system taking the form of at least one of a server, router, switch, bridge or any other machine executing a set of instructions. In paragraph [0031], Melamed describes the computer system including a process and a bus that enables communication between system elements)
Melamed also teaches an interaction event time associated from a contact interaction database (Operational Communication Characteristics: Figure 3 – Reference S311; Page 5, Paragraphs [0052] and [0060]), wherein the contact interaction database is communicatively coupled to the data matching module (Figure 1 – Reference 108; Page 3, Paragraph [0031]; Page 5, Paragraph [0052]).
(Note: In paragraph [0060], Melamed describes operational communication characteristics as communication characteristics particular to a communication that include at least one of a time, date, call duration, product identifier, etc. In paragraph [0052], Melamed indicates that databases storing collected call information [i.e. operational communication characteristics] may be located within or outside of a communication network)
Melamed does not teach an interaction event time associated with a historical contact interaction from a contact interaction database; and determining, by the at least one computer processor, an outcome event time associated with a historical contact interaction outcome from an outcome database.
910; Page 8, Paragraph [0083]), determining, by the at least one computer processor, an outcome event time associated with a historical contact interaction outcome from an outcome database (Call Date/Call Duration: Figure 9 – Reference 910; Page 8, Paragraph [0083]).
(Note: Figure 9 of Bernstein is an illustration of call performance statistics. Call details include date, call duration and call outcome. Each of these categories includes information that must be stored [i.e. contact interaction database/outcome database] in one or more databases as described in paragraph [0052] of Melamed)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Melamed with the method as taught by Bernstein to provide enterprises the ability to compare individual staff members with other enterprise staff to determine how individual staff are performing relative to other enterprise staff in an attempt to improve underperforming staff members.
The combination of Melamed and Bernstein teaches analyzing, by the at least one computer processor, the interaction event time and the outcome event time to determine a correlation that the historical contact interaction outcome resulted from the historical contact interaction (Melamed: Figure 2 – References 260, 270, 280 and 295; Page 5, Paragraphs [0058] and [0061]).
(Note: In paragraph [0058], Melamed describes a transcript analyzer that seeks to identify specified features [a discourse/dialog – outcome]. In paragraph [0061], the correlator described by Melamed computes statistical correlations of identified patterns with the operational communication characteristics [at least one of a time, date, call duration, product identifier, etc.])

The combination of Melamed and Bernstein does not teach matching, by the at least one computer processor, the historical contact interaction with the historical contact interaction outcome based on the correlation probability, wherein the contact interaction database and the outcome database have different, uncorrelated structures.
However, Lev-Tov teaches matching, by the at least one computer processor, the historical contact interaction with the historical contact interaction outcome based on the correlation probability, wherein the contact interaction database and the outcome database have different, uncorrelated structures (Figure 9; Page 9, Paragraph [0120]; Page 10, Paragraphs [0123] and [0126]).
(Note: Figure 9 of Lev-Tov illustrates a report detailing a calculated confidence/probability score of the relationship between causes and events. Columns shown include left hand side, right hand side, support, confidence, lift and saliency. Inserting interaction event time [call start time] in the left hand side column and outcome event time [appointment booked] in the right hand side column allows for the calculation of a confidence score of the association)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Melamed and Bernstein with the method as 
As per Claims 2 and 15, Melamed teaches wherein the interaction event time is a time window. (Note: In paragraph [0045], Melamed indicates that operational communication characteristics include at least one of a time, a date and a call duration. The combination of a time and call duration results in a time window) 
As per Claims 3 and 16, Melamed teaches wherein the outcome event time is a timestamp (Page 4, Paragraph [0045]). (Note: In paragraph [0045], Melamed describes the collection of operational communication characteristics of an interaction between a caller and call center resource which include at least one of a time, date, an area code, call duration, geographic location, network designation, agent identifier and product identifier. Combining the time and date results in a time stamp)
As per Claims 7 and 20, the combination of Melamed, Bernstein and Lev-Tov teaches retrieving, by the at least one computer processor, data for the historical contact interaction from a first data source; and retrieving, by the at least one computer processor, data for the historical contact interaction outcome from a second data source different from the first data source (Lev-Tov: Figure 1 – References 30; Page 5, Paragraph [0071]). (Note: In paragraph [0071], Lev-Tov describes a plurality of storage devices storing multiple databases)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Melamed and Bernstein with the method and system as taught by Lev-Tov to identify concepts and patterns within conversations in order to categorize interactions and identify underlying issues that need to be addressed.

(Note: Claims 12 and 25 differ from Claims 13 and 26 in that a single probability is extended to multiple probabilities. As discussed in Claim 1, Figure 9 of Lev-Tov illustrates the correlation of a plurality of historical contact interactions and the historical contact interaction outcomes with a confidence score of how certain the correlation is correct)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Melamed and Bernstein with the method and system as taught by Lev-Tov to identify concepts and patterns within conversations in order to categorize interactions and identify underlying issues that need to be addressed.
As per Claim 14, the combination of Melamed, Bernstein and Lev-Tov teaches a method and system as described in Claim 1 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Melamed and Bernstein with the method and system as taught by Lev-Tov to identify concepts and patterns within conversations in order to categorize interactions and identify underlying issues that need to be addressed.
As per Claim 27, the combination of Melamed, Bernstein and Lev-Tov teaches a method and system as described in Claims 1 and 14 above. Melamed also teaches a non-transitory processor readable medium; and instructions stored on the medium (Figure 1 – Reference 182; 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and non-transitory processor readable medium taught by Melamed and Bernstein with the method, system and non-transitory processor readable medium as taught by Lev-Tov to identify concepts and patterns within conversations in order to categorize interactions and identify underlying issues that need to be addressed.

Claims 4-6, 17-19, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over MELAMED et al (2010/0161315 A1) in view of BERNSTEIN et al (2017/0026515 A1), and further in view of Lev-Tov et al (2015/0032746 A1) as applied to Claims 1, 14 and 27 above, and further in view of Okabe et al (2015/0287402 A1).
As per Claims 4-6, 17-19, 28 and 29, the combination of Melamed, Bernstein and Lev-Tov teaches the method, system and article of manufacture of Claims 1, 14 and 27; but does not teach extending, by the at least one computer processor, the interaction event time to a longer event duration prior to analyzing the interaction event time; wherein the outcome event time lies outside the interaction event time; and wherein the outcome event time occurs after an end of the interaction event time. 
However, Okabe teaches extending, by the at least one computer processor, the interaction event time to a longer event duration prior to analyzing the interaction event time; wherein the outcome event time lies outside the interaction event time; and wherein the outcome event time occurs after an end of the interaction event time (Page 6, Paragraphs [0063] and [0064]).

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method, system and article of manufacture taught by Melamed, Bernstein and Lev-Tov with the method, system and article of manufacture as taught by Okabe to enable an enterprise to gain additional context when analyzing an interaction in an effort to more fully understand the circumstances that led up to an interaction outcome.

Claims 8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over MELAMED et al (2010/0161315 A1) in view of BERNSTEIN et al (2017/0026515 A1), and further in view of Lev-Tov et al (2015/0032746 A1) as applied to Claims 7 and 20 above, and further in view of Adar (2006/0089837 A1).
As per Claim 8 and 21, the combination of Melamed, Bernstein and Lev-Tov teaches the method of Claims 7 and 20; but does not teach discovering, by the at least one computer processor, a clock synchronization issue between the first and second data sources; and automatically correcting, by the at least one computer processor, the clock synchronization issue. However, Adar teaches discovering, by the at least one computer processor, a clock synchronization issue between the first and second data sources; and automatically correcting, by the at least one computer processor, the clock synchronization issue (Figure 2 – Reference 68; Page 6, Paragraph [0045]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Melamed, Bernstein and Lev-Tov .

Claims 9-11 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over MELAMED et al (2010/0161315 A1) in view of BERNSTEIN et al (2017/0026515 A1), and further in view of Lev-Tov et al (2015/0032746 A1) as applied to Claims 1 and 14 above, and further in view of McCord et al (2014/0173078 A1).
As per Claims 9 and 22, the combination of Melamed, Bernstein and Lev-Tov teaches the method of Claims 1 and 14; but does not generating, by the at least one computer processor, a contact-agent pairing model based on the matching of the historical contact interaction and the historical contact interaction outcome for optimizing contact-agent pairings in the contact center system.
However, McCord does teach generating, by the at least one computer processor, a contact-agent pairing model based on the matching of the historical contact interaction and the historical contact interaction outcome for optimizing contact-agent pairings in the contact center system (Page 14, Paragraph [0109]).
(Note: McCord describes an optimizer process that seeks to identify an optimal routing algorithm subject to specified constraints. Using the historical contact interaction and the historical contact interaction outcome taught by Melamed, Bernstein and Lev-Tov with the optimization process taught by McCord results in a system capable of performing the recited method)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Melamed and Lev-Tov with the 
As per Claims 10 and 23, the combination of Melamed, Bernstein and Lev-Tov does not teach under-constraining, by the at least one computer processor, the analyzing, wherein the under-constraining results in a higher match rate and less accurate matches. However, McCord teaches under-constraining, by the at least one computer processor, the analyzing, wherein the under-constraining results in a higher match rate and less accurate matches (Page 14, Paragraphs [0105] and [0109]).
(Note: McCord describes the use of low-value resources when a high-value resource is available in an attempt to keep from burning out the high-value resource even though the low-value resource is a worse match than the high-value resource [i.e. under-constraining by increasing the number of available agents but having a less qualified agent handling the contact])
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Melamed, Bernstein and Lev-Tov with the method and system as taught by McCord to establish a flexible system that selects an optimal agent based on the configuration settings established by a call center administrator ensuring that call center resources are effectively deployed.
As per Claims 11 and 24, the combination of Melamed, Bernstein, Lev-Tov and McCord teaches over-constraining, by the at least one computer processor, the analyzing, wherein the over-constraining results in a lower match rate and more accurate matches as described in Claim 10 above. (Note: McCord describes setting constraints for high-value resources that limit the number of agents to choose from but also result in better quality matches)
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ismail et al (2018/0165688 A1), Mahalaha et al (2008/0095355 A1), PHILLIPS et al (2011/0184905 A1), Bryars et al (2017/0344963 A1), Miller et al (2009/0113242 A1), Burger et al (2013/0294588 A1), Prasad et al (10,171,671 B1), Kannan et al (9,129,290 B2), and Carter (2018/0005152 A1). Each of these describes systems and methods of implementing routing strategies in a call center environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/KHARYE POPE/Examiner, Art Unit 2652